F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          OCT 24 2001
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 BOLA AJIWOJU,

      Plaintiff-Appellant,

 v.
                                                        No. 01-3073
 CAROL MARINOVICH, Mayor,
                                                (D.C. No. 98-CV-2573-GTV)
 Representative to Wyandotte County
                                                          (D. Kan.)
 Government and GEORGE
 GRONEMAN,

      Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges.


      Plaintiff-Appellant, Bola Ajiwoju, appeals the district court’s denial of his

motion under Federal Rules of Civil Procedure 60(b)(6) to reopen Case No.98-



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This Order and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
2573-GTV. The district court did not err in denying the motion; therefore, that

denial should be affirmed.

      The parties are familiar with the procedural history of this case, the details

of which are stated in Ajiwoju v. Marinovich, No. 99-3101, 1999 WL 679829, at

*1 (10th Cir. Sept. 1, 1999). In that case, Ajiwoju argued that the Unified

Government of Wyandotte County was vicariously liable for Judge Groneman’s

conduct and for the actions of the Housing Authority of Kansas City, Kansas. Id.

at *2. This Court explicitly rejected those arguments. Id. Because Ajiwoju

failed to state a legal theory on which to base his claim, this Court affirmed the

district court’s dismissal of the claim. Id. The Supreme Court denied Ajiwoju’s

petition for writ of certiorari on December 6, 1999. See Ajiwoju v. Groneman, et

al., 120 S. Ct. 589 (1999).

      On December 5, 2000, December 12, 2000, and January 31, 2001, Ajiwoju

filed motions to reopen the case, pursuant to Federal Rules of Civil Procedure

60(b)(6), stating that he was entitled to relief “based on the principal and agency

relationship between Wyandotte County, their courthouse, Unified Government of

Wyandotte County, and [the Kansas City Kansas] Housing Authority.” (Aplt

App., Doc. 58.) The district court denied these motions because Appellant had

not shown any sufficient legal reason that would justify re-opening the case or

setting aside the prior judgment. (Aplt. App., Docs. 59, 54.)


                                         -2-
      The district court did not err in denying these motions, as Appellant’s

claims are foreclosed by the law of the case doctrine. See McIlravy v. Kerr-

McGee Coal Corp., 204 F.3d 1031, 1035 (10th Cir. 2000). That doctrine instructs

that the decision of the appellate court upon a rule of law shall continue to govern

those same issues in subsequent stages of that case. See id. at 1034.

      In the instant case, the issue of Wyandotte County’s vicarious liability for

Judge Groneman and the Housing Authority of Kansas City has been decided

previously by this Court. See Ajiwoju v. Marinovich, 1999 WL 679829, at *2.

As such, the law of the case doctrine bars the relitigation of that issue through a

Rule 60 (b)(6) motion.

      Accordingly, the district court’s denial of Appellant’s motion to reopen is

AFFIRMED.



                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




                                         -3-